DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 10-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Claim 19 and similarly recited Claim 10 recites the following: “19. (new) A method for detecting locations of objects in any of multiple parallel spatial planes, comprising: 
providing an optical assembly comprising: 
Atty. Docket No. NEONODE.P171 -3-(a) a reflectance-based sensor that emits light into a detection plane and detects reflections of the emitted light, reflected by an object located in the detection plane; and 
(b) a light re-director positioned away from said sensor that re-directs light emitted by said sensor into one or more spatial planes parallel to the detection plane and, when the object is located in the one or more spatial planes, re-directs light reflected by the object into the detection plane; 
providing a processor connected to said sensor, that controls light emitted by said sensor and processes light detected by said sensor; and, 
identifying, by the processor, when an object passes through one or more of the spatial planes, both (i) the spatial planes through which the object passes, and (ii) the location of the object within the spatial planes through which it passes, comprising: 
detecting, by the processor, one or more virtual locations of the object within the detection plane, based on light reflected by the object that is re-directed to the detection plane and detected by the sensor; and 
transforming, by the processor, the one or more virtual locations of the object within the detection plane to corresponding one or more real locations of the object within one or more spatial planes parallel to the detection plane, based on the position of the light re-director relative to the sensor.”
Regarding the prior art: 
Upon conducting a prior art search and reviewing previously filed parent and continuation applications, the closest prior art appears to be U.S. Patent Application Publication 2016/0154533 to Eriksson et al., and 2015/0153777 to Liu. Eriksson generally discloses a touch screen assembly including a display, infra-red light emitters, photo diodes, a transparent frame including an exposed upper edge along its perimeter, and internally reflective facets for directing light emitted by the emitters along light paths that travel upward through one side of the frame, over the display screen, downward through the opposite side of the frame, and onto the photo diodes, and a processor operative to identify a location of an object touching the display, based on amounts of light detected by photo diodes when light emitted by light emitters is blocked along its light path by the object, and to recognize the object touching an outer wall of the frame, based on amounts of light detected by activated photo diodes when light emitted by activated emitters is absorbed along its light path by the object at the outer wall, thereby providing touch sensitivity to the frame itself.   Liu generally discloses a flexible display screen as well as an inflexible display screen. The dual display screens are installed on the same electronic device and may be used to display information simultaneously or alternatively. The flexible display screen can display information in an expanded position and is substantially compacted in size in a retracted position. In response to a user request, the flexible display screen can automatically wind around a rotatable axial connector. The inflexible touchscreen may serve to receive user input with respect to the content displayed on the flexible display screen.

However, Eriksson and/or Liu  in combination or taken alone, fails to disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 10-21 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715